Citation Nr: 1535400	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by frequent blood from the mouth.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a left elbow disability.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to service connection for an appendix disability.

9.  Entitlement to service connection for a right shoulder disability.

10.  Entitlement to service connection for a heart disability.

11.  Entitlement to service connection for a finger disability.

12.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability. 

13.  Whether new and material evidence has been received to reopen the claim for service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2009 to June 2010 and had a period of active duty for training from June 2012 to August 2012.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011, November 2012, and June 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the Board remanded the matter of service connection for a disability manifested by frequent blood from the mouth for additional development.  In April 2015, the RO granted service connection for schizophrenia and left iliotibial band tendinitis.  Accordingly those matters are no longer before the Board.

The issues of service connection for flat feet, a bilateral ankle disability, a bilateral hip disability, a left elbow disability, a sleep disorder, a psychiatric disorder, an appendix disability, a right shoulder disability, a heart disability, and a finger disability, and the  matters of whether new and material evidence has been received to reopen the claims of service connection for a left knee disability and a left eye disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A disability manifested by blood from the mouth was not manifested in service and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a disability manifested by blood from the mouth is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2010 and September 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations to assess the likely etiology of the Veteran's reported blood from the mouth in November 2010 and June 2014.  An addendum opinion was also provided in April 2015.  The Board finds that the reports of these examinations/opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Aside from the general statutes and regulations, because the Veteran served in Iraq service connection also may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317. 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) (West 2002) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran generally contends that he suffers from frequent blood from his mouth due to service.  The Veteran's STRs, including his April 2010 separation examination report, are silent for complaints, treatment, or diagnosis of a disability manifested by frequent blood from the mouth, with the exception of an April 2010 separation report of medical history in which the Veteran reported coughing up blood on occasion since entering service and sometimes before entering service.  The Veteran indicated that he will occasionally have blood streaked sputum.  Notably, on July 2009 STR, the Veteran specifically denied coughing up blood in the last month.

On November 2010 VA general medical examination, the Veteran reported some bleeding from his mouth on intermittent occasions with onset in the summer of 2010.  The examiner noted that the examination revealed no oral lesions and that there was no past or current treatment.  It was noted that there was also no potential bleeding sites noted in the oropharynx.  The examiner noted a diagnosis of frequent bleeding from the mouth without demonstrable lesions noted, in remission.  

A May 2011 treatment record notes that the Veteran continually complains of episodes of hemoptysis and hematemesis.  When asked about the frequency of occurrence, the Veteran became agitated and stated that "whenever it comes, it comes."  It was noted that was unable to give any type of detailed description or history.  An additional May 2011 treatment record notes that the Veteran has been working out and has been noting that he is spitting up blood.  In July 2011, the Veteran reported coughing up blood mucus in the morning and approximately one week prior.

In June 2014, the Veteran underwent a VA esophageal conditions examination and GERD was diagnosed.  The examiner noted that there does not appear to be a change in the signs or symptoms of the Veteran's GERD and that there were no oral lesions in his mouth indicative of blood in the mouth.  The examiner then opined that the Veteran's GERD is less likely than not related to service and indicated that the Veteran is unable to quantify the amount of blood he is coughing up and is a poor historian regarding his signs and symptoms.  Finally, the examiner noted that GERD is a disease with a clear and specific etiology and diagnosis.  

In June 2014, the Veteran also underwent a VA dental and oral conditions examination.  The examiner noted that the Veteran has gingivitis due to poor oral hygiene with plaque and bleeding gums.  The examiner noted that it is possible that the tissue surrounding the partially erupted molar may become inflamed at times, however, the tissues appeared only minimally irritated on examination.  The examiner then noted that poor oral hygiene is not a result of military service.  

Finally, in April 2015, an addendum opinion was provided noting that the Veteran's occasional coughing up of blood does not appear to be a gastrointestinal condition  as multiple tests were performed which came back negative, and that instead, it is likely to be a periodontal condition.  

As noted above, the Veteran contends that he has a disability manifested by blood from the mouth which began in service.  During the pendency of the appeal, the Veteran has reported experiencing blood in his mouth at times, although there are no objective findings in the medical records of blood in the mouth.  

The preponderance of the evidence is against a finding that a disability manifested by blood in the mouth began in service.  While the Veteran reported coughing up blood on his separation report of medical history, his April 2010 separation examination report was silent for complaint, treatment, or diagnosis of such.  In addition, on July 2009 STR, the Veteran specifically denied coughing up blood in the last month.  

To the extent that the Veteran is alleging that the disability began in service and persisted or are due to an undiagnosed illness, such allegations are not credible.  They are self-serving and are contradicted by his own contemporaneous statements.  Notably, on the Veteran's separation report of medical history, he indicated that he experienced coughing up of blood occasionally prior to service; however, on his claim seeking compensation, he reported onset of such in 2010.  Further, the medical records indicate that the Veteran is not a reliable historian.  A May 2011 treatment provider noted that the Veteran was unable to give any type of detailed description or history regarding his reports of blood in the mouth, and the June 2014 examiner found that the Veteran was unable to quantify the amount of blood he is coughing up and was a poor historian regarding his signs and symptoms.  

Even presuming that the Veteran had incidents of coughing up of blood in service and after, such is not shown to have resulted in a chronic disability at any time, other than the gingivitis due to poor oral hygiene (for which service connection cannot be awarded).  This is supported by the November 2010 VA examiner who indicated that the Veteran had no past or current treatment for his reported intermittent occasions of bleeding from his mouth and that such finding of bleeding from the mouth was in remission.

Regarding whether the Veteran's blood from the mouth may otherwise be related to his service, the only medical opinions in the record that address this question are those from VA providers in June 2014 and April 2015.  On June 2014 VA esophageal conditions examination, the examiner found no oral lesions in the Veteran's mouth indicative of blood in the mouth (similar to the findings on November 2010 VA examination).  The examiner did suggest a possibly etiology for the Veteran's reported symptoms and stated that the Veteran is diagnosed with GERD, which is a disease with a clear and specific etiology and diagnosis.  [The Board notes that the Veteran is currently service-connected for GERD.]  On a June 2014 VA dental and oral conditions examination, the examiner suggested another possible etiology for the Veteran's reported symptom of blood from the mouth indicating that he has gingivitis due to poor oral hygiene with plague and bleeding gums.  The examiner indicated that it is possible that the tissue surrounding a partially erupted molar may become inflamed at times, but noted that on examination, the tissues appeared only minimally irritated.  [In this regard, the Board notes that poor oral hygiene is not a service-connectable disability.]  Finally an April 2015 addendum opinion was added to the record which noted that gastrointestinal testing returned negative, suggesting that the Veteran's reported symptoms are likely due to a periodontal condition.  Because these examiners expressed familiarity with the record and cited to supporting factual data, including the Veteran's reports, the opinions are both probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  

Because the Veteran served in the Persian Gulf, the Board also considered whether his reported blood in the mouth could be the result of an undiagnosed illness.  Notably, the above opinions indicate that the Veteran's reported symptom of blood in the mouth/coughing up blood, which has not been found on three separate examinations given to the Veteran over the span of four years, are likely attributable to known disabilities with clearly understood etiologies.  Thus, there is no indication (or suggestion from the Veteran) that such symptom is chronic and due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Alternately, the Veteran's blood in the mouth is not considered a chronic disability under these regulations because his symptoms have not shown to have existed for 6 months or more with intermittent episodes of improvement and worsening over a 6 month period.  As explained above, he is not a reliable historian with respect to his complaints.  For these reasons, the provisions of 38 C.F.R. § 3.117 related to undiagnosed illness are not applicable. 

The only other evidence in the record concerning the etiology of the Veteran's reported blood from the mouth is the Veteran's own statements.  As noted above, the Board has determined that his reports lack credibility as his statements throughout have been inconsistent or vague and/or contradictory.  Additionally, the Board notes that while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428 (2011), the disability at issue in this case, a disability manifested by blood from the mouth, could have multiple possible causes, as reflected by the medical evidence, and whether or not such disability may be related to his service is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his blood from the mouth is related to his service.  His unsupported opinion in this matter is not competent evidence.

Accordingly, considering the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a disability manifested by blood from the mouth.  Therefore, the benefit of the doubt rule does not apply and the appeal must be denied.


ORDER

Service connection for a disability manifested by blood from the mouth is denied.


REMAND

Regarding the claims for service connection for flat feet, a bilateral ankle disability, a bilateral hip disability, a left elbow disability, a sleep disorder, and a psychiatric disorder, a November 2012 rating decision denied these claims.  Correspondence from the Veteran received in October 2013 expressed disagreement with that decision.  A June 2013 rating decision denied service connection for an appendix disability, a right shoulder disability, a heart disability, and a finger disability and declined to reopen the matters of service connection for left knee and left eye disabilities.  Correspondence from the Veteran received in March 2014 expresses disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

Regarding the matters of service connection for flat feet, a bilateral ankle disability, a bilateral hip disability, a left elbow disability, a sleep disorder, a psychiatric disorder, an appendix disability, a right shoulder disability, a heart disability, and a finger disability, and the matter to reopen claims for service connection for left knee and left eye disabilities, review the determinations and if any remains denied, issue an appropriate SOC in the matter.  The Veteran and his attorney should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


